Citation Nr: 0709422	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1945.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the appellant's claim of service 
connection for the cause of the veteran's death.  

In March 2007, the Board granted the appellant's motion to 
have his case advanced on the Board's docket.

In January 1999, the veteran filed a petition to reopen a 
claim of service connection for service connection for 
residuals of a shrapnel injury of the skull.  In April 1999, 
the RO denied his claim.  The veteran filed a Notice of 
Disagreement in May 1999, and later that month, the RO issued 
him a Statement of the Case.  Later in May 1999, he filed a 
Substantive Appeal, perfecting his appeal to the Board.  

The veteran died in May 2005, and during his lifetime, his 
appeal was not adjudicated by the Board.  In a separate 
decision to be issued together with this decision, the Board 
dismisses the veteran's appeal of his residuals of a shrapnel 
injury of the skull claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death on the ground 
that the veteran's service-connected bronchial asthma caused 
or contributed substantially or materially to cause his 
death.  In support, she points out that at the time of his 
death, the veteran's bronchial asthma, a respiratory 
disability, was evaluated as 60 percent disabling, and he 
died due to pneumonia, another respiratory condition.  

At the time of the veteran's death, service connection was in 
effect for bronchial asthma, rated as 60 percent disabling; 
bilateral hearing loss, rated as 50 percent disabling; 
residuals of a post-operative perforating gunshot wound to 
the right foot with healed chipped fracture of the medial 
malleolus, with mild paresthesia and tender scar and 
limitation of motion, rated as 20 percent disabling; an 
acquired clawfoot deformity, rated as 20 percent disabling; 
and bilateral scarred eardrums with chronic otitis media, 
rated as noncompensably disabling.  His combined disability 
rating was 90 percent, and the RO established his entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective August 20, 1999.  

The veteran's certificate of death shows that he died as a 
consequence of hospital acquired pneumonia, and that 
hypertension, coronary artery disease, and aortic stenosis 
were identified as other significant conditions that 
contributed to his death.

The RO concluded that there was not sufficient medical 
evidence to make a decision, and in September 2005, pursuant 
to its request, a VA physician reviewed the veteran's claims 
folder to determine whether the veteran's death was due to 
his bronchial asthma.  The examiner opined, "The etiology of 
the patient's adult respiratory distress syndrome was not 
clear during his hospitalization and would be impossible to 
elucidate at this time.  In view of the fact that the exact 
cause of death in this patient is unknown, it would be 
speculation to connect the patient's service-connected asthma 
to the patient's death."  Based on the September 2005 VA 
examiner's assessment, the RO confirmed and continued the 
denial of this claim, reasoning that there was no medical 
evidence linking the veteran's death to service, and in 
particular, his service-connected bronchial asthma.  

Thereafter, in a February 2006 letter, the RO notified the 
appellant that although she had filed an August 2005 
statement prepared by the veteran's private treating 
physician, Dr. Robert Herrington, none of Dr. Herrington's 
treatment records had been submitted.  The RO requested that 
she complete an authorization for those records, and advised 
her that it was her responsibility to ensure that those 
records were obtained by VA; records of veteran's treatment 
by Dr. Herrington, dated from 1993 to 2004, were subsequently 
associated with the claims folder.

Also associated with the claims folder following the 
preparation of the September 2005 VA examination report was 
the veteran's terminal VA hospitalization records; these 
records were printed in December 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when VA determines that an etiology 
opinion is necessary to make a decision on a claim, VA must 
ensure that the opinion obtained is adequate.  See Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006); Coburn v. Nicholson, 
19 Vet. App. 427, 433 (2006).  Here, the Board finds that the 
opinion offered by the September 2005 VA examiner is 
inadequate because the physician did not review pertinent 
medical evidence, i.e., the private treatment records and the 
terminal VA hospitalization report.  See Mariano v. Principi, 
17 Vet. App. 305, 312 (2003); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Thus, the state of the evidence 
"reverts to that as it existed at the time prior to the 
examination," see Howell v. Nicholson, 19 Vet. App.at 539, 
and pursuant to the duty to assist, VA must obtain a 
competent medical opinion addressing whether it is at least 
as likely as not that the veteran's death is related to 
service or to a disability of service origin, and 
specifically, to his service-connected bronchial asthma.  Id.  
As such, this case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran's 
claims folder to be reviewed by an 
appropriate VA examiner.  After his or 
her review, the examiner must opine as 
to whether it is at least as likely as 
not that the veteran's death was 
related to service, and in particular, 
to his service-connected bronchial 
asthma.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

2.	Thereafter, the RO should adjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the appellant 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


